 In the Matter Of 'INTERNATIONAL SMELTING AND REFINING COMPANYandINTERNATIONAL UNION OF MINE, MILL & SMELTER WORKERS,CIOCase No. 01-h-0653.-Decided August 17,19445Mr. Edward W. Rice,of Globe, Ariz., andMr. P. D. I. Iloneyrnan,of Inspiration, Ariz., for the Company.Messrs. Orville LarsonandClaud Lovelett,of Globe, Ariz., for theCIO.Mr. Everett M. Mayne,of Miami, Ariz., for the AFL.Mr. Harold M. Humphreys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by International Union of Mine, Mill &Shelter Workers, CIO, herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the, representation of em-ployees of International Smelting and Refining Company, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before George H. O'Brien,Trial Examiner. Said hearing was held at Globe, Arizona, on June 4,1945.The Company, the CIO, and International Brotherhood of-ElectricalWorkers Local B-518, AFL, herein called the AFL, ap-peared and participated.'All parties were afforded full opportunityto be heard,2 to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.The Trial Examiner granted the AFL's motion to intervene.without objection.z On June 8,1945, the International Brotherhood of Electrical Workers,AFL, requestedthat the hearing be set aside,on the ground that it was not properly notified of the pro-ceeding herein.We find no merit in this request.The intervenor is a local of the Inter-national,and up to April 1, 1945, was the contractual bargaining representative of theemployees involved herein.Itwas duly served with notice of hearing,and thereafter,appeared through its representative,made no objection to the proceeding, and was affordedfull opportunity to present its caseAccordingly,the request is hereby denied.63 N. L R B., No 56.390 INTERNATIONAL SMELTING AND REFINING COMPANY391Upon the entire record in the case, the Boardmakesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYInternational Smelting and Refining Company, a subsidiary ofAnaconda Copper Mining Company, operates a plant at Inspiration,Arizona, known as its Miami plant, where it is engaged in the businessof copper smelting.Most of the raw materials used in the Company'soperations are purchased outside the State of Arizona.During theyear 1944, the Company shipped from this plant 131,410,892 poundsof blister copper to points outside the State of Arizona.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.International Brotherhood of ElectricalWorkers, Local B-518,affiliated with the American Federation of Labor, is a labororganiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about January 26, 1945, the CIO gave written notice to theCompany, requesting recognition as collective bargaining representa-tive of the Company's employees in the electrical department.TheCompany replied on or about January 29, 1945, declining such recog-nition until the CIO has been certified by the Board in an appropriateUnit .-3A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.3The AFL's contract,terminating April 1,1945, is not asserted as a bar to thisproceeding.4 The Field Examiner reported that the CIO submitted 6 dues record cards;and that thenames of the 6 persons appearing on the cards were listed on the Company's pay roll of Feb-ruary 3, 1945, which contained the names of 19 employees in the alleged appropriate -nit.The AFL submitted 11 authorization cards. The names of 9 persons appearing on 'thecards were contained in the aforesaid pay roll.4 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITIn substantial accordance with the agreement of the parties andupon the entire record, we find that the Company's electricians, theelectrician helper, cranemen, motormen, the charge trammer, and thesilica trammer,' excluding supervisory employees, foremen, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebytives for the purposes of collective bargaining with InternationalSmelting and Refining Company (Miami plant), Inspiration, Ari-zona, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenaThis unit includes Charles A. Keaton.The Board has previously found the same unit to be appropriate. SeeMatter of Inter-nationalSmelting and Refining Company,42 N. L. R. B. 1364. INTERNATIONAL SMELTING AND REFINING COMPANY393rehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by International Union of Mine,Mill & Smelter Workers, CIO, or by International Brotherhood ofElectricalWorkers, Local B-518, APL, for the purposes of collectivebargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.